United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.K., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-566
Issued: May 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 10, 2013 appellant filed a timely appeal of a November 1, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying his occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
genitourinary disease due to factors of his federal employment.
FACTUAL HISTORY
On September 11, 2012 appellant, then a 27-year-old forestry technician, filed an
occupational disease claim alleging that he developed genitourinary illness due to field work in
extreme environmental conditions and varying nutritional food and fluid intakes. He first
became aware of his condition and attributed it to his employment on August 15, 2012.
1

5 U.S.C. § 8101 et seq.

Appellant submitted a narrative statement dated August 20, 2012 alleging that on
August 15, 2012, while on fire assignment, he noted pain on urination and blood coming from
his urethra. He sought medical treatment and was diagnosed with a possible kidney stone.
Appellant submitted a September 11, 2012 emergency room record from a nurse with a diagnosis
of hematuria or blood in the urine.
In a letter dated September 14, 2012, OWCP requested additional factual and medical
evidence. On September 26, 2012 appellant responded that he was on a 13-day fire assignment
with access to varied water supplies and wide variety in diet. He alleged that his water supply
was sub-par for 7 to 10 days. Appellant submitted additional emergency room records dated
August 15, 2012 with an illegible physician signature noting that he reported painful urination
with blood and described the pain as a sting.
By decision dated November 1, 2012, OWCP denied appellant’s claim finding that he
had not submitted sufficient medical evidence to establish a causal relationship between his
hematuria condition and his employment duties.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete factual and medical background, showing a causal relationship
between the claimed condition and identified factors. The belief of a claimant that a condition
was caused or aggravated by the employment is not sufficient to establish causal relation.3
ANALYSIS
Appellant alleged that he experienced painful urination with blood while on fire duty in
August 2012. He attributed his condition to a varied water and food supply while fighting a
wildfire while in the performance of duty. OWCP accepted the diagnosis hematuria or blood in
the urine and accepted that the employment duties occurred as alleged. OWCP found that
appellant did not submit sufficient medical evidence to establish a causal relationship between
his diagnosed condition and his accepted employment duties.

2

20 C.F.R. § 10.5(q).

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

2

The only medical evidence in the record is an emergency room note dated
August 15, 2012. It was signed by a physician whose signature is illegible. The note does not
contain any history of injury or address the causal relations of appellant’s genitourinary disease
and his employment duties. Without detailed medical opinion evidence providing a history of
injury as implicated by appellant and offering a reasoned medical opinion explaining how his
employment duties caused or contributed to the diagnosed condition, appellant has failed to meet
his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to submit the necessary medical opinion evidence to
establish his claim for an occupational disease.
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

